[Cite as State v. Ribita, 2012-Ohio-6080.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


                                                :   JUDGES:
STATE OF OHIO                                   :   Sheila G. Farmer, P.J.
                                                :   John W. Wise, J.
                          Plaintiff-Appellee    :   Julie A. Edwards, J.
                                                :
-vs-                                            :   Case No. 2012 CA 00112
                                                :
                                                :
KEIRSTON RIBITA                                 :   OPINION

                     Defendant-Appellant




CHARACTER OF PROCEEDING:                             Criminal Appeal from Stark County
                                                     Court of Common Pleas Case No.
                                                     2011-CR-1788

JUDGMENT:                                            Affirmed

DATE OF JUDGMENT ENTRY:                              December 17, 2012

APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN D. FERRERO                                      APRIL R. BIBLE
Prosecuting Attorney                                 Stark County Public Defender’s Office
Stark County, Ohio                                   200 W. Tuscarawas Street, N.W.
                                                     Suite – 200
BY: RENEE M. WATSON                                  Canton, Ohio 44702
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza, South
Suite – 510
Canton, Ohio 44702
[Cite as State v. Ribita, 2012-Ohio-6080.]


Edwards, J.

        {¶1}     Appellant, Keirston Ribita, appeals a judgment of the Stark County

Common Pleas Court convicting her of domestic violence (R.C. 2919.25(A)) upon a

plea of guilty and sentencing her to 36 months incarceration. Appellee is the State of

Ohio.

                                     STATEMENT OF FACTS AND CASE

        {¶2}     On January 9, 2012, appellant was indicted by the Stark County grand jury

on one count of felony domestic violence. According to the bill of particulars, appellant

drug her 12-year-old daughter by her hair and hit her, leaving a welt on her arm and a

bruise on her leg.

        {¶3}     The case proceeded to jury trial. Midway through trial, appellant entered a

plea of guilty to the charge.

        {¶4}     After meeting with counsel and appellant’s caseworker, the court placed

terms and conditions on appellant’s bond pending her next court appearance. Appellant

was to go to the crisis center, and if they did not keep her for the evening, she was to

appear at pretrial release the next morning where she would be taken into custody and

transported to the jail, awaiting a bed at the community correction facility.

        {¶5}     The crisis center did not keep appellant. The next morning, she and her

caseworker appeared at the building where the pretrial release office is located.

However, appellant did not go inside the building. Instead, she took a handful of pills

and ran. The caseworker called for an ambulance and appellant spent two days in the

psychiatric ward of Aultman Hospital.
Stark County App. Case No. 2012-CA-00112                                                  3


       {¶6}   On May 7, 2012, the court found that appellant had violated the terms and

conditions of her bond and revoked her bond.           He sentenced her to 36 months

incarceration. She assigns a single error on appeal:

       {¶7}   “THE IMPOSITION OF THE MAXIMUM SENTENCE BY THE TRIAL

COURT WAS CLEARLY AND CONVINCINGLY CONTRARY TO LAW AND AN ABUSE

OF DISCRETION.”

       {¶8}   The Supreme Court of Ohio in State v. Kalish, 120 Ohio St.3d 23, 2008–

Ohio–4912, 896 N.E.2d 124 set forth a two step process for examining felony

sentences. The first step is to “examine the sentencing court's compliance with all

applicable rules and statutes in imposing the sentence to determine whether the

sentence is clearly and convincingly contrary to law.” Kalish at ¶ 4. If this first step “is

satisfied,” the second step requires the trial court's decision be “reviewed under an

abuse-of-discretion standard.” Id.

       {¶9}   In sentencing appellant, the trial court noted that appellant violated the

court’s order by not going inside once she appeared with her caseworker at pretrial

release, and instead took action that required her to be hospitalized. Appellant argues

that she did not willfully violate the terms of her bond because she made herself

available to appear at pretrial release as ordered by the court, and everyone was aware

that she was potentially unstable and suicidal.

       {¶10} However, appellant did not comply with the court’s order. Rather than

appearing at pretrial release, she came to the building, took a handful of pills and ran

off. Nothing in the record supports her claim that she suffered from mental health
Stark County App. Case No. 2012-CA-00112                                        4


issues that prevented her from complying with the court’s order. The court did not

abuse its discretion in sentencing her to the maximum sentence.

      {¶11} The assignment of error is overruled.

      {¶12} The judgment of the Stark County Common Pleas Court is affirmed.




By: Edwards, J.

Farmer, P.J. and

Wise, J. concur

                                                 ______________________________



                                                 ______________________________



                                                 ______________________________

                                                             JUDGES




JAE/r1114
[Cite as State v. Ribita, 2012-Ohio-6080.]


                 IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
KEIRSTON RIBITA                                   :
                                                  :
                         Defendant-Appellant      :       CASE NO. 2012-CA-00112




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to

appellant.




                                                      _________________________________


                                                      _________________________________


                                                      _________________________________

                                                                   JUDGES